     Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 1 of 36



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


BELLWETHER ENTERPRISE REAL ESTATE CAPITAL                   CIVIL ACTION


v.                                                           NO. 19-10351
                                                             c/w 19-13058 1


CHRISTOPHER JAYE, ET AL.                                     SECTION “F”


                            ORDER AND REASONS


      Before the Court are cross-motions for summary judgment. For

the reasons that follow, the motions of Christopher Jaye, Kristi

Morgan, and Mirus New Orleans are GRANTED and the motion of

Bellwether Enterprise Real Estate Capital is DENIED.


                                Background

      This    contract   dispute   arises    from   a   project   to   build

affordable housing in New Orleans East and concerns, principally,

a stipulated damages provision in a contract between borrowers and

their lender. The borrowers say the provision is unenforceable

under a Louisiana law allowing courts to modify stipulated damages

that are “so manifestly unreasonable as to be contrary to public

policy.” LA. CIV. CODE art. 2012. The Court agrees.



      1   This Order applies to both consolidated cases.
                                     1
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 2 of 36



     Christopher   Jaye   and   Kristi   Morgan   own   a   real   estate

development company called Mirus New Orleans. That company owns

the Village of Versailles project——the first affordable housing

development built in New Orleans East after Hurricane Katrina.

     To fund the Village of Versailles project, Jaye, Morgan, and

Mirus   obtained   a   $31,552,100   commercial   mortgage    loan   from

Bellwether. The loan is insured by the United States Department of

Housing and Urban Development and memorialized in a mortgage note

and a building loan agreement. Under the building loan agreement,

Bellwether disbursed loan proceeds upon receipt of “draw requests”

from Mirus. After funding each draw, Bellwether sold GNMA mortgage-

backed securities in the amount of the draw to Lancaster Pollard,

an investment company.

     Pivotal to the project was one date——August 31, 2018. By then,

two events should have occurred: completion of construction and

final endorsement. Final endorsement is when HUD approves a loan

for insurance; to ensure that it occurred on time, and as a

condition of the loan, Jaye, Morgan, and Mirus entered into an

extension-fee agreement with Bellwether. That agreement required

the borrowers to pay Bellwether a monthly “extension fee” if final

endorsement did not occur by August 31, 2018:

     1.   Extension Fees. (a) Obligor agrees that in the
     event that Final Endorsement has not occurred on or
     before August 31, 2018, Obligor shall be liable and
     obligated to pay to Lender a monthly extension fee (the

                                     2
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 3 of 36



       “Extension Fee”) equal to (i) 1/8th of one percent
       (0.125%) of the original face amount of the FHA Mortgage
       Note for each “monthly Period” (as defined below) or
       portion thereof, commencing on September 1, 2018 and
       continuing through November 31, 2018 then increasing to
       (ii) 1/4th of one percent (0.25%) of the original face
       amount of the FHA Mortgage Note for each Monthly Period
       or portion thereof, commencing on December 1, 2018 and
       continuing until Final Endorsement. In the event that
       Final Endorsement shall not theretofore have occurred,
       Obligor shall be obligated to pay each such monthly
       Extension Fee in advance, fifteen (15) days prior to the
       commencement of the applicable Monthly Period; provided
       that Lender shall refund the last such monthly Extension
       Fee to Obligor in the event that Final Endorsement shall
       occur prior to the commencement of the applicable
       Monthly Period. Thereafter, there shall be no refund of
       the monthly Extension Fee. As used herein [sic] “Monthly
       Period” shall mean a period starting on the first day of
       a month and ending on the last day of that month.

       This       extension-fee   agreement,      Bellwether        maintains,

compensates it for the losses it would suffer if final endorsement

did not occur by August 31, 2018. Those losses would allegedly

result     from    Bellwether’s   trade   agreement    with   its    investor,

Lancaster Pollard. Under that trade agreement, Bellwether had to

pay Lancaster Pollard a fee of $39,440.13——which equates to 0.125%

of the delivery amount of the $31,552,100 loan——for each month

final endorsement was delayed.

       Delay ensued. The parties dispute the reason: Bellwether

points to a lawsuit the general contractor brought against Mirus

and     others;     the   borrowers   highlight       Bellwether’s     alleged

negligence in impeding the selection of a project management agent.

                                      3
     Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 4 of 36



Whatever the reason for the delay, it is undisputed that the

general contractor on the project, Broadmoor, LLC, sued Mirus,

Bellwether, and others in September 2018. See Eastern District of

Louisiana Civil Action No. 18-9064. And it is undisputed that

Broadmoor’s lawsuit complicated the final-endorsement process; the

Federal Housing Administration Multifamily Program Closing Guide

(HUD Guide), which governs the closing of HUD-insured loans,

illustrates how.

      Section 1.17(A) of the HUD Guide contemplates delays caused

by   disputes   between    a   borrower   and   a   contractor,   like     the

litigation involving Mirus and Broadmoor:

      A. Disputes. Occasionally, Borrower and the general
         contractor may have disputes regarding change orders,
         the quality or cost of the construction work, or the
         timing of payments therefore [sic]. This may delay
         final closing. If Borrower and the general contractor
         enter into arbitration, litigation, or both, the delay
         may be excessive. It may be impossible to reach
         agreement in order to complete final closing. Such
         delays may cause Lender and Borrower to ask HUD to
         finally endorse the Note even without the full
         participation of the general contractor, because the
         cost of continuing to incur extension or other fees
         and Lender’s need to convert the underlying financing
         of the mortgage loan to permanent status.

      Section. 1.17(B) of the HUD Guide contains a procedure for

final endorsement despite such litigation:

      B. Closing Without General Contractor. If both the HUB
         Director and HUD Closing Attorney, each in his or her
         own discretion, agree, the parties may proceed to

                                     4
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 5 of 36



       final closing without the participation of the general
       contractor if the following conditions are met:
       1. Cost certification must have been satisfactorily
          completed by all parties required [sic] subject to
          this requirement.
       2. The remaining mortgage loan proceeds must be placed
          in escrow pending the outcome of the dispute.
       3. The title company must issue affirmative title
          insurance coverage over any liens that are in place
          related to the dispute.
       4. There must be a mechanism in place for eventual
          resolution of the dispute or termination of the
          escrow that is satisfactory to HUD, such as
          litigation that does not involve HUD.

     So, for the loan to proceed to final endorsement despite the

Broadmoor litigation, all of the requirements set out in Section

1.17(B) had to be met. The parties dispute whether those conditions

could have been met, but they agree that final endorsement did not

occur by way of Section 1.17(B).

     The Broadmoor litigation settled in March 2019, and final

endorsement occurred around the same time.

     As that dispute resolved, another emerged. Because final

endorsement did not occur by August 31, 2018, Bellwether invoked

the extension-fee agreement and demanded fees from Jaye, Morgan,

and Mirus. Bellwether said the borrowers owed $39,441 per period

for the monthly periods beginning on September 1 and October 1 and

$78,881 per period for the monthly periods beginning on November

1, December 1, January 1, February 1, and March 1. Bellwether



                                   5
     Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 6 of 36



received a fraction of what it claimed: the borrowers made just

two $39,441 payments, for the monthly periods beginning September

1 and October 1. The borrowers declined to pay the $354,965 in

extension fees that allegedly accrued during the monthly periods

from November 1 to March 1. So Bellwether sued.

      In its one-count complaint, filed in May 2019, Bellwether

alleged that Jaye and Morgan breached the extension-fee agreement

by   failing    to    pay   $354,965     in   extension      fees.    For   reasons

unexplained, Bellwether did not sue Mirus——the company owned by

Jaye and Morgan and also bound by the extension-fee agreement. But

Mirus soon entered the fray.

      In    October     2019,   Mirus    filed    a    separate      suit   against

Bellwether; it too arose from the extension-fee agreement. See

Eastern District of Louisiana Civil Action No. 19-13058. Mirus

sued Bellwether for: (1) breach of contract; (2) a declaratory

judgment that the extension-fee agreement is unenforceable; (3)

payment of a thing not owed; and (4) negligence.

      For    its     contract   claim,    Mirus    alleged     that     Bellwether

breached     implied     obligations     arising      from   the     extension-fee

agreement      by    “unreasonably     and    wrongfully     delay[ing]”     final

endorsement. Mirus said it gave Bellwether everything it needed to

proceed to final endorsement by August 31, 2018, but Bellwether

failed to do so.


                                         6
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 7 of 36



       Mirus based its negligence claim on similar allegations——that

Bellwether “unreasonably impede[d] Mirus’ selection of management”

and    “unreasonably       cause[d]   rescission      of    and    delaying    HUD’s

approval” of project management.

       For its declaratory-judgment claim, Mirus alleged that the

extension-fee agreement is unenforceable because (a) it provides

for     “liquidated        penalty    damages"     that        are       “manifestly

unreasonable” under Civil Code Article 2012, and (b) Bellwether

failed to place Mirus in default.

       Finally, for its claim for payment of a thing not owed, under

Civil Code Article 2299, Mirus alleged that Bellwether is “bound

to    restore”    the      payments   Mirus    made        under   the    allegedly

unenforceable extension-fee agreement.

       Meanwhile,     in    the   original     lawsuit,       Jaye     and    Morgan

counterclaimed against Bellwether for breach of contract and a

declaratory      judgment      that   the     extension-fee          agreement    is

unenforceable. The contract and declaratory-judgment counterclaims

mirrored the claims Mirus brought in Eastern District of Louisiana

Civil Action No. 19-13058.

       In both lawsuits, Bellwether moved to dismiss for failure to

state a claim. See FED. R. CIV. P. 12(b)(6). The Court denied the

motions, in part, and held that: (1) Jaye, Morgan, and Mirus stated

a claim that Bellwether breached its Civil Code Article 1772-

                                        7
     Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 8 of 36



derived obligation not to prevent the suspensive condition of final

endorsement from occurring; (2) Jaye, Morgan, and Mirus stated a

claim for a declaratory judgment that the extension-fee agreement

is    unenforceable     because    it       imposes   damages   “manifestly

unreasonable” within the meaning of Civil Code Article 2012; (3)

Mirus stated a claim for payment of a thing not owed under Civil

Code Article 2299; and (4) Mirus stated a negligence claim. See

Order and Reasons of 12/11/19.

      Bellwether’s Rule 12 motions revealed the legal and factual

overlap between the lawsuits. Based on that overlap, the Court

consolidated the lawsuits in November 2019. See Order and Reasons

of 11/19/19. The Court concluded that the lawsuits arose from the

same commercial mortgage loan and turned, principally, on the same

legal question: Is the extension-fee agreement enforceable?

      Now, the borrowers move for partial summary judgment against

Bellwether, and Bellwether moves for summary judgment against the

borrowers.


                                     I.

      Summary judgment is proper if the record discloses no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a). A dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Anderson v. Liberty

                                        8
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 9 of 36



Lobby, 477 U.S. 242, 248 (1986). A fact is “material” if it “might

affect the outcome of the suit.” Id. at 248.

     If the non-movant will bear the burden of proof at trial, the

movant “may merely point to an absence of evidence, thus shifting

to the non-movant the burden of demonstrating by competent summary

judgment proof that there is an issue of material fact warranting

trial.” In re La. Crawfish Producers, 852 F.3d 456, 462 (5th Cir.

2017) (citation omitted).

     The Court emphasizes that the mere argued existence of a

factual dispute does not defeat an otherwise properly supported

motion. See Anderson, 477 U.S. at 248. Nor do “[u]nsubstantiated

assertions, improbable inferences, and unsupported speculation[.]”

Brown v. City of Houston, Tex., 337 F.3d 539, 541 (5th Cir. 2003).

Ultimately, to avoid summary judgment, the non-movant “must go

beyond    the    pleadings     and   come   forward   with    specific      facts

indicating a genuine issue for trial.” LeMaire v. La. Dep’t of

Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007).

     In deciding whether a fact issue exists, the Court views the

facts    and    draws   all   reasonable    inferences   in   the   light    most

favorable to the non-movant. See Midwest Feeders, Inc. v. Bank of

Franklin, 886 F.3d 507, 513 (5th Cir. 2018). The Court “resolve[s]

factual controversies in favor of the nonmoving party,” but “only

where there is an actual controversy, that is, when both parties


                                        9
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 10 of 36



have submitted evidence of contradictory facts.” Antoine v. First

Student,         Inc.,   713    F.3d      824,    830   (5th   Cir.   2013)   (citation

omitted).

      On cross-motions for summary judgment, the Court views each

motion separately and asks, as to each, whether the movant has met

the Rule 56(a) standard. See Shaw Constructors v. ICF Kaiser

Engr’s, Inc., 395 F.3d 533, 538-39 (5th Cir. 2004) (citing 10A

Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, FEDERAL

PRACTICE   AND   PROCEDURE § 2720 (3d ed. 1998)).


                                             II.

      Jurisdiction is based on diversity, so the Court applies the

substantive law of the forum, Louisiana. See Boyett v. Redland

Ins. Co., 741 F.3d 604, 607 (5th Cir. 2014) (citing Erie R.R. Co.

v. Tompkins, 304 U.S. 64 (1938)). Because Louisiana choice-of-law

rules are substantive, they apply here. See Weber v. PACT XPP

Tech., AG, 811 F.3d 758, 770 (5th Cir. 2016) (citing Klaxon Co. v.

Stentor Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941)). Louisiana’s

choice-of-law rules require the Court to honor a contractual

choice-of-law provision, except to the extent the law chosen

“contravenes the public policy of the state” whose law would

otherwise apply. LA. CIV. CODE art. 3540.

      Section        5(d)      of   the    extension-fee       agreement   contains   a

choice-of-law provision; it calls for the application of Louisiana

                                                 10
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 11 of 36



contract-interpretation     law.   Neither   side   contends    that      the

application of Louisiana law “contravenes the public policy of the

state” whose law would otherwise apply. LA. CIV. CODE art. 3540. So

the Court honors the parties’ choice, applies Louisiana law, and

turns to the cross-motions for summary judgment.


                                   III.

     For the first cross-motion, Bellwether moves for summary

judgment: (A) dismissing the claims the borrowers bring against

it; and (B) awarding it damages on its claims for breach of

contract against the borrowers. The Court considers dismissal

before damages.

                                    A.

     In the first part of its two-part motion, Bellwether seeks

summary judgment dismissing the claims of Jaye, Morgan, and Mirus.

Those claims are: (1) a claim for a declaratory judgment that the

extension-fee agreement is unenforceable; (2) a claim for payment

of a thing not owed; (3) a claim for breach of implied obligations

arising from the extension-fee agreement; and (4) a claim for

negligence. 2 The Court considers each in turn.



     2 Jaye and Morgan originally asserted counterclaims for:
breach of contract; breach of the duty of good faith and fair
dealing; violations of the Louisiana Unfair Trade Practices and
Consumer Protection Law, LA. REV. STAT. §§ 51:1401 — 51:1430; a
declaratory judgment; and attorney’s fees. The Court dismissed the

                                    11
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 12 of 36



                                     1.

     The   first    claim   Bellwether    challenges   is   the   one   for   a

declaratory     judgment     that   the    extension-fee     agreement        is

unenforceable as a matter of Louisiana law.

     The Declaratory Judgment Act allows a federal court, “[i]n a

case of actual controversy within its jurisdiction,” to “declare

the rights and other legal relations of any interested party

seeking such a declaration, whether or not further relief is or

could be sought.” 28 U.S.C. § 2201.

     Invoking the Declaratory Judgment Act, the borrowers request

a judgment declaring the stipulated damages provision of the

extension-fee      agreement   unenforceable.    Bellwether       moves   for

summary judgment, contending the provision is enforceable for

three reasons: (1) it is not a stipulated damages provision at

all; (2) even if it were, it is enforceable as the product of arms-

length negotiations between sophisticated parties; and (3) it

“reasonably approximates” Bellwether’s damages in the event of

breach.



attorney-fee counterclaim on the pleadings, and Jaye and Morgan
dropped their claims for breach of the duty of good faith and fair
dealing and violation of the Louisiana Unfair Trade Practices and
Consumer Protection law when they filed an amended answer that did
not assert them. See King v. Dogan, 31 F.3d 344, 346 (5th Cir.
1994) (citing Boelens v. Redman Homes, Inc., 759 F.2d 504, 508
(5th Cir. 1985)). So the Court need not address Bellwether’s
arguments for dismissal of these claims.

                                     12
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 13 of 36



            Bellwether’s   arguments    center     on   the    Louisiana   law   of

stipulated damages. At first glance, that law appears clear: The

Civil Code creates a general rule respecting stipulated damages

provisions, LA. CIV. CODE art. 2005, and an exception allowing

judicial modification of them, LA. CIV. CODE art. 2012. The general

rule permits parties to “stipulate damages to be recovered in case

of      nonperformance,         defective       performance,     or   delay      in

performance[.]” LA. CIV. CODE art. 2005. The exception allows a

court to modify a stipulated damages provision if it is “so

manifestly unreasonable as to be contrary to public policy.” La.

Civ. Code art. 2012. Simple enough.

            But the case literature proves complicated. One line of cases

calls for closer consideration of stipulated damages provisions

and     urges    courts    to   ask   whether    such   provisions    “reasonably

approximate” the obligee’s loss in the event of a breach. See,

e.g., Keiser v. Catholic Diocese of Shreveport, Inc., 38,797, p.

9 (La. App. 2d Cir. 8/18/04); 880 So. 2d 230, 236. 3 Another line,



       The cases composing this line are more numerous and of more
        3

recent vintage. See Prof'l Fluid Servs., LLC v. Norsk Bronnservice
AS, 2017-920, p. 6 (La. App. 3d Cir. 4/25/18); 245 So. 3d 47, 52,
writ denied, 2018-0869 (La. 10/29/18); 254 So. 3d 120; Plaquemines
Parish Gov’t v. River/Road Constr., Inc., 2001-2222, p. 18 (La.
App. 4th Cir. 8/28/02); 828 So. 2d 16, 28; Mobley v. Mobley,
37,364, p. 4-6 (La. App. 2d Cir. 8/20/03); 852 So. 2d 1136, 1139-
40; Carney v. Boles, 25,905, p. 6-7 (La. App. 2d Cir. 9/21/94);
643 So. 2d 339, 343-44; Philippi v. Viguerie, 606 So. 2d 577, 579-

                                         13
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 14 of 36



however, cautions courts against comparing the stipulated amount

with        the   obligee’s      expected     damages.    See,     e.g.,   American

Totalisator Co. v. Fair Grounds Corp., 3 F.3d 810, 815 (5th Cir.

1993). 4 The parties dispute which line controls.

        The first line coheres with Civil Code Article 2012, which

allows a court to modify stipulated damages that are “so manifestly

unreasonable as to be contrary to public policy.” LA. CIV. CODE art.

2012. Of course, a court cannot decide if a stipulated damages

provision         is    “manifestly    unreasonable”     without    comparing    the

stipulated amount to the obligee’s expected or actual damages. See

Saul Litvinoff, 6 LA. CIV. L. TREATISE, Law Of Obligations § 13.18

(2d     ed.).     The    Court   has   not    found,   and   Bellwether    has   not

identified, another means of gauging the reasonableness of a

stipulated damages provision.




80 (La. Ct. App. 5th Cir. 1992); Am. Leasing Co. of Monroe, Inc.
v. Lannon E. Miller & Son, 469 So. 2d 325, 328-29 (La. Ct. App. 2d
Cir. 1985); John Jay Esthetic Salon, Inc. v. Woods, 377 So. 2d
1363, 1367 (La. Ct. App. 4th Cir. 1979); Preis v. Daily, --- So.
3d ---; 2019-700, (La. App. 3d Cir. 3/25/20); 2020 WL 1457687, at
*4-7; Util. Constructors, Inc. v. Perez, No. 15-4675, 2016 WL
5801363, at *5-6 (E.D. La. Oct. 5, 2015).
       See also Pembroke v. Gulf Oil Corp., 454 F.2d 606, 611 (5th
        4

Cir. 1971); Ball Marketing, Inc. v. Sooner Refining Co., 422 So.
2d 582, 585-86 (La. Ct. App. 3d Cir. 1982); Maloney v. Oak
Builders, Inc., 235 So. 2d 386, 390 (La. 1970); Lama v. Manale, 50
So. 2d 15, 17 (La. 1950).


                                             14
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 15 of 36



     Instead,   Bellwether     urges     the   Court   to   apply   the   all-

deference, all-the-time approach from the second line of cases.

See, e.g., Lama v. Manale, 50 So. 2d 15, 17-18 (La. 1950). Courts

cannot    consider    the    reasonableness      of    stipulated    damages

provisions, these authorities instruct, because “parties to a

contract generally have the unqualified right to stipulate for any

amount of liquidated damages in the event of a breach.” Pembroke

v. Gulf Oil Corp., 454 F.2d 606, 611 (5th Cir. 1971) (emphasis

added).

     But that is not the law. See, e.g., Plaquemines Parish Gov’t

v. River/Road Const., Inc., 2001-2222, p. 18-19 (La. App. 4th Cir.

8/28/02); 828 So. 2d 16, 28-29 (reversing trial court for failing

to analyze the reasonableness of a stipulated damages provision);

Am. Leasing Co. of Monroe,, 469 So. at 329 (“When a stipulated

damages   provision   is    enforced,    the   court   must   determine    the

reasonableness of the amount[.]”) (emphasis added).

     What is more, this hands-off approach clashes with the Civil

Code: The cases applying the approach purport to preclude the

reasonableness analysis the Civil Code plainly permits. Compare

Pembroke, 454 F.2d at 611 (declaring, without citation, it “well

settled” that parties enjoy the “unqualified right to stipulate

for any amount of liquidated damages”) with LA. CIV. CODE art. 2012

(allowing judicial modification of stipulated damages provisions


                                    15
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 16 of 36



that are “so manifestly unreasonable as to be contrary to public

policy”) and Revision Comment (c) (1984) to LA. CIV. CODE art. 2005

(“A stipulated damages clause is given effect if the court deems

it to be a true approximation of actual damages.”) (emphasis

added).

     The hands-off approach also ignores relevant scholarship. For

example, a professor of the Louisiana State University Law Center,

writing in 1983, considered it “clear from the jurisprudence that

the parties must have made a good faith effort to reasonably

estimate the probable loss that a breach would cause.” Ronald L.

Hersbergen, Unconscionability: The Approach of the Louisiana Civil

Code, 43 LA. L. REV. 1315, 1419 (1983). The late Professor Saul

Litvinoff   concurred;    he   explained   that    courts   must   modify

stipulated damages provisions that are “manifestly unreasonable”

in light of the obligee’s expected or actual damages:

     [T]he basic principle of no modification of the
     stipulated damages must yield when such damages are
     manifestly unreasonable. It should be clear that whether
     or not such damages are unreasonable is a determination
     that will result from contrasting the evaluation
     contained in the pertinent clause with an evaluation of
     the real loss sustained by the aggrieved obligee.
Litvinoff, 6 LA. CIV. L. TREATISE, at § 13.18 (emphasis added).

     Because the text of the Civil Code supports the first line of

authority and cast doubt on the second, the Court applies the first

line. From that line, three principles emerge.


                                   16
    Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 17 of 36



      First, the aim of a stipulated damages provision is “to fix

the measure of damages in advance and to constrain the timely

performance    of   the   principal   obligation.”   James   Const.     Grp.,

L.L.C. v. State ex. Rel. Dept. of Transp. & Dev., 2007-0225, p. 12

(La. App. 1st Cir. 11/2/07); 977 So. 2d 989, 997. And stipulated

damages provisions cannot “serve as a vehicle to recover punitive,

as opposed to compensatory[,] damages.” Philippi v. Viguerie, 606

So. 2d 577, 579 (La. Ct. App. 5th Cir. 1992); see also Litvinoff,

6   LA. CIV. L. TREATISE,    at   §   13.17   (“[P]arties   may   not   avail

themselves of a stipulated damages clause as a subterfuge to allow

either one or both of them the recovery of damages that are

punitive rather than compensatory.”).

      Second, stipulated damages “should reasonably approximate the

obligee’s loss in the event of a breach[.]” Keiser, 880 So. 2d at

236 (citing Am. Leasing Co. of Monroe, 469 So. 2d at 325. To decide

if a stipulated damages provision is reasonable, the Court asks

“whether the parties attempted to approximate the actual damages

in confecting the agreement.” Keiser, 880 So. 2d at 236. The

provision is enforceable if they did and unenforceable if they did

not. Id.

      Third, the stipulated amount is presumed reasonable, and the

party that says otherwise must rebut the presumption. James Const.

Grp., 977 So. 2d at 998. To do so, the party must show that the


                                      17
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 18 of 36



provision is “so manifestly unreasonable as to be contrary to

public policy.” LA. CIV. CODE art. 2012.

     With these principles in mind, the Court turns to Bellwether’s

arguments for dismissal of the borrowers’ claims for a declaratory

judgment that the extension-fee agreement is unenforceable.

     First, Bellwether contends that Civil Code Article 2012 does

not even apply. So, Bellwether says, the Court need not subject

the extension-fee agreement to any scrutiny. That is because,

according to Bellwether, the extension-fee agreement does not

provide for “stipulated damages”; it merely grants Bellwether “the

option” to grant the borrowers an extension in exchange for the

payment of monthly fee. The Court disagrees.

     To start, Bellwether’s argument misreads the extension-fee

agreement. That agreement does not give Bellwether “the option” to

extend the deadline for achieving final endorsement in exchange

for a fee; it makes the borrowers “liable and obligated to pay to

[Bellwether]   a   monthly   extension   fee”   for   each   month   final

endorsement was delayed beyond August 31, 2018. It therefore

requires the borrowers to pay an extension fee, even if Bellwether

refuses to grant an extension.

     What is more, Bellwether’s argument fails to consider the

text of the Civil Code. Article 2005 permits parties to “stipulate

the damages to be recovered in case of nonperformance, defective

                                   18
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 19 of 36



performance, or delay in performance of an obligation.” That is

exactly what the parties did here; they agreed that the borrowers

would pay Bellwether fixed monthly sums for each month final

endorsement      was      delayed    beyond      August    31,   2018.    Those   sums

supposedly supplied the measure of Bellwether’s damages in the

event the borrowers breached their obligation to timely achieve

final endorsement. So the extension-fee agreement is an attempt to

“stipulate . . . damages” within the meaning of Civil Code Article

2005 and is therefore subject to Civil Code Article 2012. Having

rejected Bellwether’s first argument, the Court turns to its

second.

        For its second argument, Bellwether says that the extension-

fee     agreement    is    enforceable      as    the     product   of   “arms-length

negotiations        between     sophisticated       parties.”       In   so   arguing,

Bellwether invites the Court to hold that Civil Code Article 2012

applies only when there are disparities in bargaining power. The

Court declines the invitation.

        Civil Code Article 2012 is not as limited as Bellwether says.

Article 2012 is clear: Before a court modifies a stipulated damages

provision,     it    must     find   that   the    stipulated       damages   “are   so

manifestly unreasonable as to be contrary to public policy.” LA.

CIV. CODE art. 2012. A court need not also find a gap in bargaining

power. See, e.g., Plaquemines Parish Gov’t, 828 So. 2d at 29


                                            19
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 20 of 36



(reversing trial court for failing to consider the reasonableness

of stipulated damages provision in arms-length transaction between

construction company and parish government); Philippi, 606 So. 2d

at 580 (affirming trial court’s modification of stipulated damages

provision     in    contract     between      “sophisticated    businessmen      with

equal     bargaining     power”).        Accordingly,        Bellwether’s       second

argument lacks merit, and the Court turns to its third.

     For      its    third     argument,        Bellwether    contends    that     the

stipulated damages provision is enforceable, as a matter of law,

because    the      stipulated       amount     “reasonably    approximates”      the

damages Bellwether would suffer if final endorsement was delayed.

According to Bellwether, the stipulated amount——0.125% of the

mortgage note ($39,441) each month for the first three months of

delay   and    0.25%    of     the    mortgage     note   ($78,881)      each    month

thereafter——approximates: (a) the amounts it was contractually

obligated to pay its investor, Lancaster Pollard, due to the delay;

plus (b) unspecified “additional costs” Bellwether would incur in

“managing” and “servicing” the loan during the delay. To evaluate

Bellwether’s argument, the Court turns first to the contract

between Bellwether and Lancaster Pollard.

     That contract was styled a “trade agreement” and signed on

May 26, 2016——just thirty-six days before Bellwether and the

borrowers entered into the extension-fee agreement. Under the


                                           20
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 21 of 36



trade    agreement,   Bellwether   agreed    to   sell   mortgage-backed

securities to Lancaster Pollard. Bellwether promised to deliver

the securities by January 31, 2019, “the last day of the month in

which the twenty-ninth (29th) monthly anniversary of the Initial

GNMA CLC occurs[.]” Bellwether could extend that delivery date by

paying Lancaster Pollard a monthly fee of 0.125% of the $31,522,100

delivery amount, or $39,440.13. And it did so: Bellwether made

three $39,440.13 payments——on January 1, 2019, February 2, 2019,

and March 1, 2019——for a total of $118,320.39. So the delay in

final endorsement cost Bellwether $118,320.39, plus “additional

costs” for “managing” and “servicing” the loan. Bellwether appears

to contend that the stipulated damages provision of the extension-

fee agreement “reasonably approximates” these amounts. 5 The Court

disagrees.

     First, consider the chasm between the stipulated amounts and

the amount Bellwether was contractually obliged to pay Lancaster



     5 Bellwether does not apply the “reasonably approximate”
standard that springs from the case literature. Bellwether instead
says that “the Extension Fee compensates Bellwether for actual
costs it incurs as a result of delays in the Final Endorsement
date.” But the “actual costs” are unstated. Bellwether adds that
the extension-fee arrangement is “commonplace . . . in the
commercial lending industry.” That is not the standard, though;
“commonplace” or not, the stipulated amount should “reasonably
approximate” Bellwether’s actual damages. There must be some “fit”
between the figures, and Bellwether’s wayward contentions do not
help the Court find it.

                                   21
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 22 of 36



Pollard. For the months of January, February, and March 2019, the

stipulated     amount    is   $78,881    per        month——double      Bellwether’s

monthly payment obligation to Lancaster Pollard. And the total

stipulated     amount——$433,847——is          more    than     triple    the    amount

Bellwether was contractually obliged to pay Lancaster Pollard.

These figures are multiples of Bellwether’s actual damages——not

“reasonable approximations” of them. 6

     Second,      consider    the   timing     of     Bellwether’s     contractual

obligation   to    pay   Lancaster    Pollard.        Until    January    1,   2019,

Bellwether owed no payments to Lancaster Pollard. By then, however,

the stipulated damages provision required the borrowers to pay

Bellwether $197,204. So the stipulated damages provision required

the borrowers to pay Bellwether nearly $200,000 when Bellwether’s

actual damages were $0.

     Third, consider the formulaic fee structure of the extension-

fee agreement. It requires the borrowers to pay Bellwether 0.125%

of the mortgage note ($39,441) each month for the first three

months of delay and 0.25% of the mortgage note ($78,881) each month

thereafter. Why does the stipulated amount double after the third



     6Stipulated damages may of course “exceed, to some degree[,]”
the obligee’s “reasonably approximate[d]” actual damages. Am.
Leasing Co. of Monroe, 469 So. 2d at 329. But the Court has not
found, and Bellwether has not invoked, any authority allowing
stipulated damages of double or triple the obligee’s anticipated
damages.

                                        22
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 23 of 36



month of delay? Bellwether provides no satisfactory answer. Its

trade agreement with Lancaster Pollard is of little help; nothing

in it supports a finding that Bellwether’s actual damages somehow

doubled beginning in December 2019.

        Bellwether has not met its Rule 56(a) burden. On the contrary,

the facts and law raised in connection with Bellwether’s motion

show that the stipulated damages provision of the extension-fee

agreement is unenforceable as a matter of Louisiana law because it

is “so manifestly unreasonable as to be contrary to public policy.”

LA. CIV. CODE art. 2012. As explained, the stipulated amounts do not

“reasonably approximate” Bellwether’s actual damages in the event

of breach. Keiser, 880 So. 2d at 236. And it is plain that the

parties did not even “attempt[] to approximate” those damages in

confecting the stipulated damages provision. Id.; Am. Leasing Co.

of Monroe, Inc., 469 So. 2d at 329 (demanding a determination of

whether the parties “truly attempted to reasonably approximate

actual damages” in confecting the provision); Mobley, 852 So. 2d

at 1140 (same). To be sure, the stipulated amounts “do not bear

any     reasonable    relation,”    Carney,   643    So.   2d    at   343,    to

Bellwether’s       actual    damages——damages       Bellwether    knew       with

reasonable certainty at the time of contracting. A provision with

these characteristics is not compensatory; it is punitive.




                                      23
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 24 of 36



     Accordingly, the Court finds that the stipulated damages

provision of the extension-fee agreement is unenforceable, and the

Court denies Bellwether’s motion for summary judgment on the

borrowers’ declaratory-judgment claims. 7

                                   2.

     Bellwether next moves for summary judgment on Mirus’ claim

for payment of a thing not owed.

     In Louisiana, “[a] person who has received a payment or a

thing not owed to him is bound to restore it to the person from

whom he received it.” LA. CIV. CODE art. 2299. “A thing is not owed

when it is paid or delivered for the discharge of an obligation

that does not exist.” LA. CIV. CODE art. 2300.

     Mirus sued Bellwether under Civil Code Article 2299 to recoup

the money it paid under the stipulated damages provision of the

extension-fee agreement. Because the stipulated damages provision




     7  Critically, Bellwether does not argue——as a fallback
position should the Court find against it——that the Court should
modify the stipulated amount to a sum that reasonably approximates
its anticipated losses. So the Court does not consider whether it
should reduce the stipulated amount rather than declare the entire
stipulated damages provision unenforceable. See, e.g., Carney, 643
So. 2d at 344(reducing stipulated sums); Philippi, 606 So. 2d at
580(affirming trial court’s reduction of stipulated sums); John
Jay Esthetic, 377 So. 2d at 1368 (declining to enforce stipulated
damages provision and remanding for presentation of evidence of
actual damages).

                                   24
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 25 of 36



is unenforceable, Mirus reasons, the payments were not “owed,” and

Bellwether is “bound to restore” them. LA. CIV. CODE art. 2299.

     Bellwether disagrees. It says it is entitled to summary

judgment on this claim for the same reason it is entitled to

summary judgment on the declaratory-judgment claim: the stipulated

damages provision is enforceable as a matter of law. Because the

Court has rejected that argument, the Court rejects this one, too.

The provision is not enforceable, and Bellwether cannot show that

Mirus actually “owed” payments under the unenforceable provision.

LA. CIV. CODE art. 2299; see also Bell South Telecomm., LLC v. City

of Orleans, 31 F. Supp. 3d 819, 831 (E.D. La. 2014) (payment made

to city in compliance with an ordinance was never “owed” because

ordinance was unenforceable from the start).          The Court therefore

denies Bellwether’s motion for summary judgment on Mirus’ Civil

Code Article 2299 claim.

                                   3.

     Bellwether next moves for summary judgment on the borrowers’

claims that it breached implied obligations arising from the

extension-fee agreement under Civil Code Article 1772.

     Under Louisiana law, a breach-of-contract claim has three

elements:   “‘(1)   the   obligor’s     undertaking    an   obligation    to

perform, (2) the obligor failed to perform the obligation (the

breach), and (3) the failure to perform resulted in damages to the


                                   25
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 26 of 36



obligee.’” IberiaBank v. Broussard, 907 F.3d 826, 835 (5th Cir.

2018) (quoting Favrot v. Favrot, 1108-09, pp. 14-15 (La. App. 4th

Cir. 2011); 68 So. 3d 1099, 1108-1109).

       An obligation is “conditional” if it depends on an “uncertain

event.” LA. CIV. CODE art. 1767. It is “suspensive” if it “may not

be enforced until the uncertain event occurs.” Id. Louisiana law

regards a suspensive condition as “fulfilled” when “it is not

fulfilled because of the fault of a party with an interest contrary

to the fulfillment.” LA. CIV. CODE art. 1772.

       Civil   Code   Article    1772     embraces   a   “frustration”     or

“prevention of performance” principle: One contracting party has

an implied obligation not to do anything that prevents the other

from   performing     his   obligation.    Orleans   Parish   Sch.   Bd.   v.

Lexington Ins. Co., 2012-1686, p. 16 (La. App. 4 Cir. 6/5/13); 118

So. 3d 1203, 1216 (citing In re Crutcher-Tufts Res., Inc., 504

F.3d 535, 542 (5th Cir. 2007)). The principle flows from “the

premise [that] one should not be able to take advantage of his own

wrongful act.” Gibbs Const. Co. v. Thomas, 500 So. 2d 764, 766

(La. 1987). It applies to both obligor and obligee. LA. CIV. CODE

art. 1772 cmt. a.

       If the obligee’s fault prevents a suspensive condition from

becoming “fulfilled,” the obligor may sue for damages. See LA. CIV.

CODE art. 1772 cmt. c; 5 LA. CIV. L. TREATISE, Law of Obligations §


                                    26
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 27 of 36



5.9 (2d ed.). The obligee conceptually has breached his implied

contractual    obligation.     See     LA. CIV. CODE       art.    2054;   Certain

Underwriters at Lloyd’s, London v. Sea-Lar Mgmt., Inc., 2000-1512,

p. 8 (La. App. 4 Cir. 5/9/01); 787 So. 2d 1069, 1076.

     Here, the borrowers sued Bellwether for breaching implied

obligations     arising     from      the     extension    fee     agreement    by

“unreasonably    and     wrongfully         delay[ing]”    final    endorsement.

Bellwether says it is entitled to summary judgment because it did

not cause the delay; the Broadmoor litigation did.

     The Broadmoor litigation complicated the final endorsement

process, Bellwether explains, because the HUD Guide contains only

a narrow procedure for closing without the general contractor’s

participation. Bellwether says that it asked Mirus if Mirus “wanted

to use that procedure,” but Mirus failed to respond.

     The   borrowers      rejoin   that      fact     issues    preclude   summary

judgment, and the Court agrees. On this record, it is impossible

to assign blame for the delay in final endorsement. The borrowers

point to facts——taken as true and viewed in their favor——sufficient

to support a finding that Bellwether caused, at least in part, the

delay.

     The borrowers’ theory finds support in the declaration of

Kristi Morgan. Morgan attests that: (1) following a call with a

Bellwether    employee    in   July    2017,     it    became    “apparent”    that

                                        27
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 28 of 36



Bellwether encouraged HUD to rescind its approval of Syncromatic

Management,      LLC    as   the     management    agent    for   the   project,

necessitating the selection of a replacement and delaying final

endorsement; (2) Bellwether wrongly withheld money from payments

owed to the general contractor, Broadmoor, for builders risk

insurance, contributing to the filing of the Broadmoor litigation;

(3)     Bellwether     failed   to    pay     “undisputed   invoice     amounts,”

stripping Mirus of the funds it needed to pay Broadmoor’s draw

request and sparking the Broadmoor litigation; and (4) Bellwether

“was not cooperative in establishing [the] escrow” needed to

proceed to final endorsement during a contractor dispute, in

accordance with Section 1.17(B)(2) of the HUD Guide.

        A jury could find that any of these acts amounts to a breach

of Bellwether’s Civil Code Article 1772-derived obligation not to

take any action to prevent the suspensive condition of final

endorsement from occurring. See, e.g., Gibbs Const. Co., 500 So.

2d at 766; Orleans Parish Sch. Bd., 118 So. 3d at 1216. The Court

therefore denies Bellwether’s motion for summary judgment on the

borrowers’ breach-of-contract claims.

                                         4.

        Bellwether next moves for summary judgment dismissing Mirus’

claim that it negligently delayed final endorsement.




                                         28
     Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 29 of 36



       The source of negligence liability in Louisiana is Civil Code

Article 2315, which instructs that “[e]very act whatever of man

that causes damage to another obliges him by whose fault it

happened to repair it.” LA. CIV. CODE art. 2315. Courts use a duty-

risk     approach    to    decide    whether     to   impose       negligence

liability. Lemann v. Essen Lane Daiquiris, Inc., 2005-1095, p. 7

(La. 3/10/06); 923 So. 2d 627, 632.

       To recover under that approach, the plaintiff must prove five

elements: (1) the defendant had a duty to conform its conduct to

a specific standard; (2) the defendant’s conduct failed to conform

to that standard; (3) the defendant's substandard conduct was

cause-in-fact of the plaintiff’s injuries; (4) the defendant's

substandard conduct was a legal cause of the plaintiff’s injuries;

and (5) actual damages. Audler v. CBC Innovis, Inc., 519 F.3d 239,

249 (5th Cir. 2008) (citing Lemann, 923 So. 2d at 633).

       Bellwether contends that is entitled to summary judgment

because Mirus cannot prove damages caused by Bellwether’s alleged

negligence. The Court disagrees.

       Consider, again, the declaration of Kristi Morgan. Morgan

attests that, as a result of the Bellwether-engineered rescission

of    Syncromatic    as   project   management   agent,    Mirus    incurred

$360,206.97 in “management and lease up fees,” plus unspecified

“expenses for staff time.” Whether these fees and expenses were


                                     29
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 30 of 36



caused by Bellwether’s negligence is a factual dispute for the

jury. The Morgan declaration aside, many of the same genuine

disputes of material fact that precluded summary judgment on the

breach-of-contract claims preclude summary judgment on this claim.

The     Court    therefore       denies   Bellwether’s    motion    for   summary

judgment on Mirus’ negligence claim.

        Having denied the first component of Bellwether’s motion for

summary judgment——dismissal of the borrowers’ claims——the Court

turns to the second: Bellwether’s request for an award of damages

on its claims for breach of contract.

                                          B.

        In the second part of its two-part motion, Bellwether seeks

summary judgment awarding it damages on its claims for breach of

contract. But the Court has held that the stipulated damages

provision of the extension-fee agreement is unenforceable. See §

III(A)(1), supra. So Bellwether cannot recover damages against the

borrowers       for    breaching    the   unenforceable    stipulated     damages

provision.       The     Court     therefore   denies     this     component   of

Bellwether’s motion for summary judgment.




                                          30
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 31 of 36



                                       IV.

        For the second cross-motion, Jaye and Morgan move for partial

summary judgment: (A) declaring the stipulated damages provision

of    the   extension-fee     agreement      unenforceable    as   a    matter    of

Louisiana law; and (B) dismissing Bellwether’s breach-of-contract

claims.

                                       A.

        First,   Jaye   and   Morgan   ask    the   Court   to   hold    that    the

stipulated damages provision is unenforceable. The Court has so

held. See § III(A)(1), supra. Accordingly, for the reasons given

in § III(A)(1) of this Order and Reasons, the Court grants Jaye

and     Morgan’s    motion    for   partial      summary     judgment     on     the

enforceability of the stipulated damages provision.

                                       B.

        Second, Jaye and Morgan move for summary judgment dismissing

Bellwether’s claims for breach of contract. Bellwether sued Jaye

and Morgan for breaching portions of the extension-fee agreement

that this Court held unenforceable in § III(A)(1) of this Order

and Reasons. Because the stipulated damages provision of the

extension-fee agreement is unenforceable as a matter of Louisiana

law, Bellwether cannot succeed on its claims against Jaye and

Morgan for breach of that provision. See, e.g., Ramos v. Liberty

Bank and Trust Co., 2018-0612, p. 2 (La. App. 4th Cir. 12/19/18);


                                       31
      Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 32 of 36



262     So.       3d   917,   918   (breach-of-contract          claim    requires     an

enforceable contract).

        Bellwether       contends,       however,       that   summary     judgment    is

inappropriate, even if the Court concludes (as it has) that the

stipulated damages provision is unenforceable. Bellwether says it

still       has    claims     against    Jaye     and   Morgan   for     breaching    the

principal          obligation       of    the      extension-fee         agreement——the

obligation to proceed to final endorsement by August 31, 2018.

        It is of course true, as Bellwether says, that “[n]ullity of

the     stipulated       damages    clause      does    not    render    the   principal

obligation null.” LA. CIV. CODE art. 2006. But Bellwether did not

sue the borrowers for breaching the “principal obligation” of the

extension-fee agreement; it sued them for breaching the stipulated

damages provision only. The Court declines to deny summary judgment

on the basis of a hypothetical claim Bellwether has not brought. 8



       Because the amendment deadline expired long ago, Rule 16(b)
        8

would govern any request to amend. See Innova Hosp. San Antonio,
Ltd. P'ship v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d
719, 735 (5th Cir. 2018). The “more liberal standard of Rule 15(a)”
would not apply until Bellwether showed “good cause to modify the
scheduling order[.]” S&W Enters., L.L.C. v. SouthTrust Bank of
Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003). Bellwether has not
moved for leave to amend its complaint out of time, and its summary
judgment papers do not contain the facts the Court needs to make
an informed good-cause determination. See Innova Hosp., 892 F.3d
at 735 (calling for consideration of four factors in deciding
whether to allow an untimely amendment). Consequently, the Court
takes no position on the question whether Bellwether can make the

                                             32
     Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 33 of 36



       Accordingly, the Court grants Jaye and Morgan’s motion for

partial summary judgment dismissing the breach-of-contract claims

Bellwether brings against them.


                                        V.

       For the third and final cross-motion, Mirus moves for partial

summary judgment: (A) declaring the stipulated damages provision

of   the   extension-fee     agreement       unenforceable   as    a   matter    of

Louisiana law; and (B) ordering Bellwether to “restore” to Mirus

the $78,882 in fees that Mirus paid Bellwether under the stipulated

damages provision.

                                        A.

       First,   Mirus     moves   for   summary     judgment      declaring     the

stipulated      damages    provision    of    the   extension-fee      agreement

unenforceable as a matter of Louisiana law. The Court has held

that the provision is unenforceable. See § III(A)(1), supra. So,

for the reasons given in § III(A)(1) of this Order and Reasons,

the Court grants Mirus’ motion for partial summary judgment on the

enforceability of the stipulated damages provision.




showing required to amend its complaint out of time to assert the
claims it references in § IV of its brief in opposition to Jaye
and Morgan’s motion for partial summary judgment.

                                        33
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 34 of 36



                                          B.

     Second, Mirus moves for summary judgment on its effort to

recoup, under Civil Code Article 2299, the money it paid Bellwether

under    the   stipulated       damages    provision       of   the   extension-fee

agreement. Because that provision is unenforceable, Mirus reasons,

the payments were not “owed,” and Bellwether is “bound to restore”

them. LA. CIV. CODE art. 2299. Bellwether counters that, even if the

provision is unenforceable, Bellwether need not “restore” the

payments   because      Mirus    made     them       voluntarily   and   with    “full

knowledge of the relevant facts[.]” The Court disagrees.

     Bellwether    invokes       the     voluntary      payment    doctrine,     which

holds that “‘voluntary payments made with full knowledge of all

the facts and not under duress may not subsequently be recovered,

even though the amount so paid is not actually owed.’” Carter v.

Montgomery Ward & Co., 413 So. 2d 309, 314 (La. Ct. App. 3d Cir.

1982) (quoting Whitehall Oil Co. v. Boagni, 217 So. 2d 707, 713-

14 (La. Ct. App. 3d Cir. 1968) (Tate, J., dissenting)). But the

1996 amendment     to    Civil     Code    Article       2299   suggests      that   the

doctrine does not apply to claims for payment of a thing not owed.

See Revision Comment (b) (1996) to LA. CIV. CODE art. 2299 (“[T]he

person   who   receives     a    thing    or     a    payment   not   owed,    whether

knowingly or through error, must restore it to the person from

whom he received it.”). And the Fifth Circuit, invoking Revision

Comment (b), has instructed that “[t]he right to reimbursement

                                          34
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 35 of 36



conferred by [A]rticle 2299 exists regardless of whether such

payment was made knowingly or through error.” Am. Intern. Specialty

Lines Ins. Co. v. Canal Indem. Co., 352 F.3d 254, 273 (5th Cir.

2003). So too here.

     Because Mirus’ right to reimbursement of the $78,882 in

extension fees that it paid Bellwether under the unenforceable

stipulated damages provision “exists regardless of whether such

payment was made knowingly or through error,” the voluntary payment

doctrine poses no impediment to Mirus’ claim for payment of a thing

not owed under Civil Code Article 2299. 9 Am. Intern. Specialty

Lines, 352 F.3d at 273.

     Accordingly, because the stipulated damages provision of the

extension-fee agreement is unenforceable, the $78,882 in extension

fees that Mirus paid were not “owed” to Bellwether, and Bellwether

is “bound to restore” them to Mirus. LA. CIV. CODE art. 2299. The

Court therefore grants Mirus’ motion for partial summary judgment

on its claim for payment of a thing not owed.




     9 The Fifth Circuit’s nonprecedential opinion in Sanders v.
Washington Mut. Home Loans, Inc. ex rel Washington Mut. Bank, 248
F. App’x 513 (5th Cir. 2007) (per curiam), is not to the contrary.
The plaintiffs there——unlike the borrowers here——asserted no
causes of action under Civil Code Article 2299. See id. at 517.

                                   35
   Case 2:19-cv-10351-MLCF-JVM Document 91 Filed 06/10/20 Page 36 of 36



                                   VI.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

Bellwether’s motion for summary judgment is DENIED, Jaye and

Morgan’s motion for partial summary judgment is GRANTED, and Mirus’

motion for partial summary judgment is GRANTED.




                              New Orleans, Louisiana, June 10, 2020



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                   36
